Citation Nr: 1230797	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-35 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae for the period from June 1, 2007 to June 27, 2010. 

2.  Entitlement to an initial rating higher than 30 percent for pseudofolliculitis barbae with residual scarring for the period since June 28, 2010. 



ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from July 1991 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection and assigned an initial 10 percent rating for pseudofolliculitis, effective June 5, 2007.  

A June 2011 RO decision recharacterized the Veteran's service-connected pseudofolliculitis as pseudofolliculitis barbae with residual scarring (listed as pseudofolliculitis barbae with residuals scarring of the right cheek and posterior neck), and increased the rating to 30 percent, effective June 28, 2010 (date of VA examination).  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  That decision also assigned an earlier effective date of June 1, 2007 for the already assigned 10 percent rating. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board remanded this case in September 2011 to obtain VA treatment records and afford the Veteran and up-to-date VA rating examination.  This having been done, the case has been returned to the Board. 


FINDINGS OF FACT

1.  From June 1, 2007 to June 27, 2010, the Veteran's pseudofolliculitis barbae was manifested by his topical application of medication but no ingestion or injection of steroidal drugs or any other form of systemic therapy; there was no involvement of 20 to 40 percent of the exposed body surface or total body surface area, no gross distortion or asymmetry and he did not have two or three characteristics of disfigurement.  

2.  Since June 28, 2010, the Veteran's pseudofolliculitis barbae has been manifested by his topical application of medication but no ingestion or injection of steroidal drugs or any other form of systemic therapy; there was no involvement of 40 percent of the exposed body surface or total body surface area, no gross distortion or asymmetry, he has not had at least four characteristics of disfigurement, and the affected area is less than 144 square inches.  


CONCLUSIONS OF LAW

1.  From June 1, 2007 to June 27, 2010, the criteria for an initial rating higher than 10 percent for pseudofolliculitis barbae with residual scarring have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes 7899, 7800, 7806, 7813 (2011).  

2.  Since June 28, 2010, the criteria for an initial rating higher than 30 percent for pseudofolliculitis barbae with residual scarring have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes 7899, 7800, 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his June 2007 claim for service connection for a skin disorder by RO letter later in June 2007, prior to the initial adjudication and grant of service connection for the skin disorder at issue, by the October 2007 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) in April 2008, with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs), private clinical records, and VA outpatient treatment (VAOPT) records.  He was afforded VA examinations in August 2007 and June 2010, and as recently as October 2011.  There is no evidence that there has been a change in the service-connected disability since the last examination.  

The reports of the VA examinations conducted in this case show that the examinations were thorough in scope and in depth, and supported by the outpatient treatment records.  Thus, the examinations are adequate for rating purposes.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   

The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the September 2011 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)). Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

Attached to the Veteran's November 2008 VA Form 9 were VAOPT records of 1992 and 1993.  

On VA dermatology examination in August 2007 the Veteran reported that his pseudofolliculitis barbae first manifested during military service.  He inhaled steroids twice daily for (his service-connected) asthma.  He was currently bearded and therefore did not shave, which would have aggravated his pseudofolliculitis barbae.  He did not require current treatment for pseudofolliculitis barbae, because he was not presently shaving.  On physical examination there were a few pimples of the bearded portion of the skin of the face, which were residuals of past pseudofolliculitis barbae.  The examiner stated that the percentage of the Veteran's facial skin that was affected by the pseudofolliculitis barbae was less than one one-hundredth, and the percentage of the entire body affected was one ten-thousandth.  The examiner stated that the pseudofolliculitis barbae caused no scarring or disfigurement, so no photographs were taken.  The assessment was pseudofolliculitis barbae.   

A VAOPT dermatological treatment record in March 2008 reflects that the Veteran was been seen for complaints of bumps.  The assessment was folliculitis/acne, controlled with Minicycline 50 mgs. three times per day.  In September 2008, he was again seen for complaints of the bumps.  He was prescribed Minicycline at 50 mgs. three times per day.  In April 2010 he felt that his pseudofolliculitis was controlled with anti-biotics.  

On VA dermatology examination on June 28, 2010, the diagnoses were pseudofolliculitis barbae with residuals, and scars with residuals.  The Veteran reported that he was not receiving treatment for his scars, but that he was receiving treatment for his pseudofolliculitis barbae, which included an oral antibiotics and a prescription cream.  He reported that his pseudofolliculitis barbae waxed and waned.  He was taking Minocycline, an anti-biotic, three times a day and that he used Terbinafine cream which he applied daily and together these medications gave him moderate relief.  Otherwise, his only other treatment for his skin condition was to not shave closely.  He stated that his scars were painful and that he would get skin breakdowns and infections whenever he was off his medications.  The skin infections occurred about every two weeks.  He had to take his medication consistently and continuously to avoid such problems.  He stated that he worked as a case manager with the Federal Bureau of Prisons and feel that a professional appearance of a closely trimmed beard was necessary, particularly for promotion potential, and this would sometimes exacerbate his skin condition.  

On examination the Veteran had a moustache and beard which was neatly trimmed and very short.  He did not have an outbreak of pseudofolliculitis barbae at the time of the examination.  This was because he was letting his beard grow and was not shaving it closely.  The examiner reviewed the claims folder and stated that the Veteran's skin condition affected 5 percent of his entire body surface and 10 percent of his exposed skin area.  The assessment was pseudofolliculitis barbae.  It was further reported that the pseudofolliculitis barbae had left the Veteran with some scarring of the face, specifically of the right cheek and the posterior neck.  The scars resulted from the hair follicle growing back into the skin and becoming infected and tender.  The Veteran reported that the scars were painful and occasionally he might have skin breakdown and skin infections when he was off his medication.  The examination found three scars due to pseudofolliculitis barbae, two on the face and one on the neck.  Of the scars on the face, one was 5 cms. medial to the right "tragus" (the cartilaginous projection anterior to the external opening of the ear) and was linear, measuring 1.8 centimeters in length by 0.5 centimeters (cms.) in width.  The other facial scar was adjacent to the first scar and measured 0.7 cm. in length by 0.5 cm. in width.  Both scars of the face were non-tender without any skin breakdown.  The scars were superficial and not deep.  There was no limitation of motion or function.  There was no evidence of any inflammation, edema, or keloid formation.  There was no adherence to the underlying tissue, and the scars were neither elevated nor depressed.  The scars had irregular texture and were hyperpigmented but were not atrophic, shiny, or scaly.  The scars were somewhat indurated but there was no loss of underlying soft tissue.  

There was a third scar which was over the mid-line of the posterior neck.  This scar was ovoid in shape and measured 1 cm. in length by 1 cm. in width.  There was a surrounding halo of darker pigmented skin.  The scar was superficial and not deep.  There was no loss of motion or function.  There was no evidence of any inflammation, edema, or keloid formation.  The VA examiner's assessment was facial and neck scaring associated with pseudofolliculitis barbae. 

VAOPT records show that in December 2010 the Veteran had warm, dry, hard, and round lesions on the back of his neck with crusting.  The acne on his face was controlled.  On his back he had multiple dry and raised areas with darker pigment.  The assessment was tinea versicolor on his back and Sulfacetamide was ordered.

A March 2011 VA treatment entry reflects assessments that included tinea versicolor of the back, with Sulfacetamide helping, but not resolved, and an ear cyst.  On examination the Veteran had controlled acne on his face and his back had multiple dry and raised areas with darker pigment. 

On VA dermatology examination in October 2011 the examiner reviewed the Veteran's claim file.  The Veteran reported that his use of Minocycline twice daily, which had improved his condition to some degree, but it had recently, i.e., two months earlier, been discontinued, at which time a review of the records showed that he had reported that his condition was controlled with anti-biotic gel.  That medication was replaced by topical erythromycin which was applied to the affected areas once a day.  He also washed his face with Neutrogena.  This was somewhat helpful but he continued to have intermittent eruptions of pustules and small rashes on both cheeks, jaw, and the posterior aspect of his neck.  He had no itching, redness, ulcers or blisters.  He claimed that the bumps erupted on his face and posterior neck without shaving.  He was not receiving treatment of corticosteroids or immunosuppressive drugs for pseudofolliculitis.  He had not been to a dermatologist for the condition.  The Veteran worked full-time as a case manager despite his pseudofolliculitis and he was not limited in his duties.  As to his activities of daily living he was restricted as to having his beard due to pseudofolliculitis.  

On examination the Veteran had a neatly trimmed, and very short, mustache and beard.  There was one hard pustule on the right cheek, which was possibly acne.  On the upper side, on the right, there were three blackened and small lesions.  They were scattered, small, and they were "slightly deep" scarring from prior rashes on the cheeks and jaw, bilaterally.  These scars were too small and numerous to measure.  The upper portion of both cheeks the skin was clean and without pustules or rashes.  There were no obvious scars amenable to being measured.  There were no open areas or infected pustules on the face.  There were 3 scaly bumps on the on the cheeks and the jaw, bilaterally.  There was no eczema, psoriasis, bullous disorder, dermatitis or infection of the skin on cheeks, upper jaw, and neck, bilaterally.  There were 2 small bumps and lesions on the posterior neck.  These bumps and lesions were not infected.  There was no chloracne.  There was one superficial acne on the right cheek.  There were no gross eruptions of pustules or rashes.  The skin condition affected 5 percent of the Veteran's entire body surface are and 10percent of his exposed skin area.  There is no disfigurement of the face.  The Veteran declined to have color photographs taken because photographs had been taken at his last rating examination.  

The diagnosis was pseudofolliculitis.  The examiner reported that there was no need for pathology tests or special studies.  The examiner opined that the Veteran's condition did not warrant near constant systemic therapy such as steroid or other immunosuppressive drugs for the skin conditions on the face, neck and jaw.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

A disability not listed in the Schedule for Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" Diagnostic Codes carrying the last two digits of "99").  

Here, the service-connected pseudofolliculitis barbae has been rated by use of a built-up code, Diagnostic Code 7899, as dermatophytosis under Diagnostic Code 7813.  All other possible Diagnostic Codes will also be considered.  

The Veteran's claim for an increased rating for his service-connected skin disability has been determined by the RO to have been received in June 2007. 

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002.  

The rating criteria which became effective August 30, 2002, provide that under 38 C.F.R. § 4.118, DC 7813, dermatophytosis, including tinea barbae of the beard area, is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability. 

Diagnostic Code 7806, dermatitis or eczema and Diagnostic Code 7816, psoriasis, provide that with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted. 

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted.  

38 C.F.R. § 4.118, DC 7800, disfigurement of the head, face or neck, considers at Note (1), among other factors, eight (8) characteristics of disfigurement which are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with one characteristic of disfigurement warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of  features (nose, chin, forehead, eyes (including eyelids),  ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.  

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.).  

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (setting for the principles of combining ratings).   

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part.  

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar.  

Analysis

Pseudofolliculitis Barbae from June 1, 2007 to June 27, 2010 - Rated 10 percent

In the Veteran's November 2008 VA Form 9 he stated that while he did not shave, as reported in the 2007 VA examination, he did have to trim his beard.  Also, he felt that a 30 percent rating was warranted on the basis of "systemic therapy" because he used "Minocycline HCL" to treat papules and pustules on his face.  However, corticosteroids that are applied topically, as opposed to being taken by mouth or given by injection, are not considered systemic for VA purposes.  

The Veteran further contended in the VA Form 9 that he had a scar on his face from this service-connected disorder and the scar was one-quarter inch wide, warranting at least a 10 percent rating.  However, it was not until the June 28, 2010, rating examination that it was found that the scar on the posterior aspect of the neck was one-quarter inch wide.  Prior to that there was no such clinical finding.  Also, the 10 percent rating assigned by the June 2011 rating decision was based of the percentage of affected skin area when rated as dermatitis.  The evaluation of pseudofolliculitis barbae is based on either the criteria for rating dermatitis, or disfigurement, or scarring, whichever is predominant.  The Schedule for Rating Disabilities criteria applicable to this case do not provide for separate ratings based on symptoms for dermatitis, and for disfigurement, and for scarring.  

For the next higher rating of 30 percent under dermatitis there would have had to have been systemic therapy or other immunosuppressive drugs, or involvement of 20 to 40 percent of the exposed areas or entire body.  However, neither of these is shown.  For the next higher rating for disfigurement the Veteran would have had to have scarring with visible or palpable tissue loss or have had gross distortion or asymmetry of one feature to paired features.  The evidence does not show that he has ever had these symptoms and the August 2007 VA dermatology examination specifically found that there was no scarring or disfigurement.  A 30 percent rating could have been assigned for disfigurement if he had had two or more of the characteristics of disfigurement.  While the Veteran has submitted copies of VAOPT records of 1992 and 1993 to confirm his contention that he had a scar near the right cheek that was one-quarter inch wide, the Board notes that the August 2007 VA examination found that he had neither scarring nor disfigurement, nor was there evidence of skin discoloration, missing soft tissue, or abnormality or indurated skin.  Consequently he could not have had two or three characteristics of disfigurement as required for the next higher rating of 30 percent for disfigurement.  Again, since the August 2007 VA examination found no scarring.  Thus, the application of the Diagnostic Codes for the evaluation of scars was not warranted.  

The Board finds that since the claim for service connection was filed in June 2007 the Veteran's service-connected pseudofolliculitis barbae has not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, from June 1, 2007 to June 27, 2010, an initial rating greater than 10 percent for pseudofolliculitis barbae was not warranted. 


Pseudofolliculitis Barbae since June 28, 2010 - Rated 30 percent

The current 30 percent for pseudofolliculitis barbae was assigned by the June 2011 rating decision on the basis of scarring of the right check and posterior aspect of the neck.  To warrant the next higher rating of 50 percent on the basis of disfigurement the Veteran would have to have scarring with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; have four or five characteristics of disfigurement.  However, the photos taken at the June 28, 2010, rating examination show that there is no gross distortion or asymmetry.  Similarly, that physical examination did not find that the Veteran had tenderness of any scarring, despite his complaint that the scars were painful.  Likewise, none of the scars were significantly deep or adherent.  The scar on the posterior aspect of the neck was the only scar that was more than one-quarter inch wide, and the scars of the face were hyper-pigmented and somewhat indurated.  However, these are only three of the possible eight characteristics of disfigurement and for a 50 percent rating there must be at least four characteristics.  Neither the June 28, 2010, rating examination nor the October 2011 rating examination, or in fact the record as a whole, demonstrates that the Veteran had the degree of gross distortion or at least four of the possible eight characteristics of disfigurement required for a rating in excess of 30 percent. 

As to a rating greater than 30 percent based on dermatitis, the Veteran's degree of exposed skin and total body surface affected does not approach the 40 percent involvement required for a 40 percent rating.  Also, he has not had, and the 2011 VA examiner stated he did not need, near constant systemic therapy via steroids or immunosuppressive drugs.  As to evaluating the pseudofolliculitis barbae on the basis of the criteria for scars, none of the scarring is significantly deep, despite the characterization on VA examination in 2011 that some past lesions were "slightly" deep, or causes any limitation of motion of any part, and are not shown to cause any functional impairment of any kind.  Likewise, they do not involve an area of 144 square inches.  

The Board finds that June 28, 2010, the Veteran's service-connected pseudofolliculitis barbae has not been more than 30 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, since June 28, 2010, a rating greater than 30 percent for pseudofolliculitis barbae has not been warranted. 

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether a case should be referred for such a rating.  The threshold factor is, after comparing the level of severity and symptomatology with the schedular criteria, whether there is such an exceptional disability picture, in light of such factors as frequent hospitalizations or marked interference with employment (but not interference with "obtaining or retaining" employment, which is a higher standard), that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level and symptomatology, the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is adequate.  In that case, referral for consideration of an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Here, comparing the current disability level and symptoms to the Rating Schedule, the level of impairment shown is adequately compensated by the assigned disability ratings.  

There have been no frequent periods of hospitalizations for the disorder at issue.  The 2011 VA examination shows that he has not occupational impairment, much less marked impairment, due to his pseudofolliculitis barbae.  So, the Board concludes that marked interference with employment due to the service-connected skin disorder is not shown by the evidence.  Thus, the assigned schedular ratings are adequate and referral for consideration of an extraschedular rating is not required.  

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

An initial rating higher than 10 percent for pseudofolliculitis barbae with residual scarring of the right cheek and posterior neck for the period from June 1, 2007 to June 27, 2010, is denied. 

An initial rating higher than 30 percent for pseudofolliculitis barbae with residual scarring for the period since June 28, 2010, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


